On Rehearing
PRICE, Judge.
The attorney general requests that the opinion be extended “to recite the factual situation that the evidence is undisputed to the effect that liquor was illegally sold on the day-of the shooting and that appellant himself, as acting manager sold the fifty-cent drink over the counter to deceased a few minutes before he fatally shot the deceased.”
*469The appellant admitted he had sold whiskey in the cafe on the day in question but stated positively that he did not sell whiskey to the deceased. The state’s witness, Cornelia Boddie, testified she saw defendant sell a fifty-cent glass of whiskey to deceased shortly before the shooting.
Application for rehearing overruled.